DETAILED ACTION
This action is in response to the RCE dated 07/12/2022 in which claims 1 and 9 have been amended, claim 49 has been newly added, claims 2, 6-8, 13, 19 and 21-44 have been canceled, and claims 1, 3-5, 9-12, 14-18, 20 and 45-49 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
The information disclosure statement(s) (IDS) submitted A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12 JULY 2022 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Response to Amendment
The previous 35 U.S.C. 112 (b) rejection of claim 47-48 are withdrawn in view of the Applicants’ arguments and amendments.
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive.
With regard to Applicant’s argument that Kozlov in view of Fely does not disclose the invention as a whole because “Kozlov does not teach "wherein the root mean square height of the of the surface of the porous non-woven support is less than about 47 μm."” and “Fely teaches an Ra of 4-5 microns, then the RMS for the layer taught by Fely is about 4.4 to 5.5, about one tenth of the RMS claimed by the present invention.”; the Examiner disagrees. While Fely teaches a surface roughness that works for their specific membrane goals, they are seen to teach more broadly that the surface roughness should be adjusted based on the desired goals of membrane thickness as well as cleaning and unclogging. Therefore the membrane support surface roughness is a variable which achieves a recognized result, and it would therefore have been obvious for one of skill in the art to optimize this variable through routine experimentation, by using values including those within the scope of the present claims, so as to produce desired end results. See MPEP § 2144.05 (B).  Thus Applicants’ claimed invention is seen to be merely a routine optimization of the invention of Kozlov.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9-12, 14-18, 20 and 45-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0091072 A1 (hereinafter “Kozlov”) in view of US 5,238,568 (hereinafter “Fely”).
Regarding claim 1 and 47-48 Kozlov discloses a method of removing bacteria from a liquid sample (by size-based separation [0107]) comprising the steps of: 
(a) providing a liquid sample containing bacteria; 
(b) providing a porous nanofiber containing medium comprising an electrospun porous polymeric nanofiber layer produced by electrospinning a porous polymeric nanofiber mat onto a surface of a porous non-woven support, and wherein the porous nanofiber containing medium has a Brevundimonas diminuta Log Reduction Value (LRV) >9 and an aqueous liquid permeability greater than 300 LMH/psi, including greater than 1000LMH/psi and specifically 1814, 4960, 3354 LMH/psi (Table II); 
(c) passing the liquid sample containing bacteria through the porous nanofiber containing medium; and 
(d) collecting a filtrate free of bacteria; (see Abstract; Claims 1 and 5; [0033], [0040], [0058], [0064]-[0065], Examples 2-3, Table II).
Kozlov does not disclose wherein the root mean square height of the of the surface of the porous non-woven support is about 47 μm or about 70 µm.
With regard to the root mean square height (i.e. roughness) of the surface facing the porous polymeric nanofiber layer, Fely discloses a nonwoven membrane support (Tittle/Abstract C2/L12-13) and teaches previously disclosed supports “were not suitable as thin membrane supports due to their surface irregularity. Thus, the thinner the membrane, the more the surface of the support in contact with the membrane be regular, without roughness and in particular without significant surface defects, if not it is difficult and even impossible to deposit a membrane of regular thickness. In addition, the surface irregularities of the support can at least partly be transmitted to the surface of the actual membrane. Furthermore, if the membrane surface has the minimum possible unevenesses and has a minimum roughness, it can be more easily cleaned and unclogged” (C1/L40-55). 
While Fely teaches a surface roughness that works for their specific membrane goals, they are seen to teach more broadly that the surface roughness should be adjusted based on the desired goals of membrane thickness as well as cleaning and unclogging. Therefore the membrane support surface roughness is a variable which achieves a recognized result, and it would therefore have been obvious for one of skill in the art to optimize this variable through routine experimentation, by using values including those within the scope of the present claims, so as to produce desired end results. See MPEP § 2144.05 (B).  
Regarding claim 3-5 Kozlov in view of Fely discloses the method according to claim 1, wherein Kozlov discloses the porous polymeric nanofiber layer may be formed in a variety of thickness [0027], including 1-500 micron [0032], [0058], and specifically 55 micron (Table II).
Regarding claim 9 Kozlov in view of Fely discloses the method according to claim 1, wherein the porous polymeric nanofiber layer comprises a polymer selected from the group consisting of polyimide, aliphatic polyamide, aromatic polyamide, polysulfone, cellulose acetate, polyether sulfone, polyurethane, poly(urea urethane), polybenzimidazole, polyetherimide, polyacrylonitrile, poly(ethylene terephthalate), polypropylene, polyaniline, poly(ethylene oxide), poly(ethylene naphthalate), poly(butylene terephthalate), styrene butadiene rubber, polyyrene, poly(vinyl chloride), poly(vinyl alcohol), poly(vinylidene fluoride), poly(vinyl butylene), a copolymer, derivative compounds, or blends thereof; Kozlov [0059]. 
Regarding claim 10 Kozlov in view of Fely discloses the method according to claim 1, wherein the porous polymeric nanofiber layer comprises an aliphatic polyamide (Kozlov [0059], Claim 8). 
Regarding claim 11-12 Kozlov in view of Fely discloses the method according to claim 1, wherein the porous nanofiber containing medium has a thickness from 1-500 micron (Kozlov [0058], [Claim 3], and specifically 55 micron (Kozlov Table II).
Regarding claim 14 Kozlov in view of Fely discloses the method according to claim 1, wherein the full media including optional support is from 1-500 micron (Kozlov [0058], [Claim 3], thus the optional support must not be outside this range and is thus within the range of from 1-500 micron, which overlaps the claimed range. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Kozlov’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 15 Kozlov in view of Fely discloses the method according to claim 1, wherein the porous non-woven support comprises one or more layers produced by melt-blowing, wet-laying, spun-bonding, calendaring and combinations thereof; Kozlov [0064]-[00066].
Regarding claim 16 Kozlov in view of Fely discloses the method according to claim 1, wherein the materials of the porous non-woven support are not specifically disclosed, however must necessarily include at least thermoplastic polymers as these are obviously/inherent to the disclosed melt blown non-woven Kozlov [0065], and melt blowing obviously/inherently involves the use of a thermoplastic polymer melt.
Regarding claim 17 Kozlov in view of Fely discloses the method according to claim 1, wherein the support may be multilayer and thus the porous nanofiber containing medium further comprises a porous material (i.e. one of the porous support layers) adjacent to the nanofiber layer, and while the pore size of the support is not given, the materials listed “spunbonded nonwovens, meltblown nonwovens, needle punched nonwovens, spunlaced nonwovens, wet laid nonwovens, resinbonded nonwovens, woven fabrics, knit fabrics, paper, and combinations thereof” are known to usually/commonly, and thus obviously, have pore sizes in the micron rage (i.e. ~1-100 micron) and thus larger than the disclosed nanofiber layer having a nanoporous pore size of from 0.1-1 micron Kozlov [0058]. And thus it would have been obvious to use a pore size of the support in the micron range, i.e. 1-100 micron and thus the tightest pore size of the nanofiber layer would be smaller than the tightest pore size of the porous material. 
Regarding claim 18 Kozlov in view of Fely discloses the method according to claim 17, wherein porous material adjacent to the nanofiber layer comprises one or more layers selected from the group consisting of spunbonded nonwovens, meltblown nonwovens, needle punched nonwovens, spunlaced nonwovens, wet laid nonwovens, resin-bonded nonwovens, woven fabrics, knit fabrics, paper, and combinations thereof; Kozlov [0065]. 
Regarding claim 20 Kozlov in view of Fely discloses the method according to claim 1, wherein the aqueous liquid permeability is greater than about 1000 LMH/psi, this overlaps the claimed range of greater than about 5,000 LMH/psi. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Kozlov’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 45 Kozlov in view of Fely discloses the method of claim 1, wherein the porous nanofiber containing medium has a mean pore size of 0.1-1 micron, this overlaps the range claimed of less than 0.3 μm. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Kozlov’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 46 Kozlov in view of Fely discloses the method of claim 1, wherein said porous nanofiber containing medium is bonded with ultrasonic boning Kozlov [0066]. 
Regarding claim 49 Kozlov in view of Fely discloses the method of claim 1, wherein said porous nanofiber containing medium has a porosity ranging from about 80% to about 95% Kozlov [0029]. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Kozlov’s range that corresponds to the claimed range.  See MPEP 2144.05(I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 9-12, 14-18, 20 and 45-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,750,829 in view of Fely. Because said claims share a substantially identical nanofiber containing media and substantially similar method of filtration using such a media except that the instant application requires the nanofiber layer to be formed on a support wherein the root mean square height of the surface facing the porous polymeric nanofiber layer is about 47 µm or about 70 µm. It would however have been obvious for one of ordinary skill at the time of the invention to form the nanofiber layer on such a support in view of the disclosure of Fely as detailed in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773